Citation Nr: 0334106	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from July 1966 to June 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision by the Togus, Maine, Regional 
Office (RO).  That decision increased, from 30 to 50 percent, 
the evaluation assigned for PTSD.  The veteran contends he is 
entitled to a 70 percent evaluation.


REMAND

The veteran was a "duty soldier" assigned to a supply and 
service company in Vietnam from July 1967 to June 1968.  He 
did not receive any awards suggesting that he engaged in 
combat with the enemy, but he claimed he sustained a shell 
fragment wound to the left knee.  His service medical records 
do not, however, reflect such a wound.  He claimed he was 
assigned guard duty at ammunition storage sites and on 
convoys.  He also claimed that his base, Long Binh Post, at 
the time one of the largest military installations in world 
covering 25 square miles, www.army.mil/cmh-
pg/books/Vietnam/basedev/chapter10.htm, came under rocket 
attack.

At a July 1997 VA psychiatric examination, the veteran 
reported a debris wound to the left knee.  The veteran said 
he had visited the Caribou Vet Center two or three times 
during the preceding two years, but psychotropic medication 
had never been prescribed.  The examiner noted some anxiety, 
but said it did not rise to the level of a clinical anxiety 
disorder, and also noted the veteran's long-term and stable 
employment and marriage.  The examiner said the veteran did 
not meet the diagnostic criteria for PTSD, and no other 
mental disorder was diagnosed.

A November 1997 RO decision denied entitlement to service 
connection for PTSD and the veteran appealed.  A July 1998 
Board decision also denied entitlement to service connection 
for PTSD.

A September 1999 Vet Center intake form, completed by a 
counselor with a degree in education, reflected a diagnosis 
of PTSD, but also said that the veteran would benefit from a 
PTSD assessment.  However, there is no record of such an 
assessment in the file.

At a December 1999 VA psychiatric examination, the veteran 
claimed he was in a convoy when one of the vehicles struck a 
land mine, and the convoy then came under mortar attack, but 
no one was killed.  He also claimed to have seen a truckload 
of dead bodies, some with arms and heads severed.  Finally, 
he reported an accident with a hand grenade though no 
injuries were sustained.  The diagnosis was PTSD, the 
examiner said the veteran had moderate difficulty socially 
and occupationally, and assigned a Global Assessment of 
Functioning (GAF) score of 51.

The RO did not seek, from the US Armed Services Center for 
Research of Unit Records, credible supporting evidence of the 
stressor events the veteran claimed in December 1999.  
Instead, a March 2000 RO decision, citing a book entitled The 
Vietnam Experience: Nineteen Sixty-Eight which apparently 
indicated that Long Binh Post came under rocket attack in 
1968.  It is not clear from the citation, or the scant 
information accompanying it, that the veteran or even his 
unit was involved.  Again, in 1968, Long Binh Post was one of 
the largest military installations in world covering 25 
square miles.  Without clarification verifying that the 
veteran actually engaged or was engaged by the enemy, it is 
conceivable that the attack took place 24 square miles away 
from the appellant's position.  Despite this lack of 
verification the RO granted service connection for PTSD and 
assigned a 30 percent evaluation.

In a February 2001 letter, the veteran's representative asked 
the RO to obtain the veteran's VA outpatient treatment 
records dating from May 2000 which he contended would show 
total social and industrial impairment due to PTSD.  The RO 
obtained those records, but they only reflect depression.

A March 2001 letter from the Caribou Vet Center indicated 
that the veteran had been seen for group therapy and 
individual counseling, but no treatment records were 
enclosed.

In March 2001, the veteran was afforded a VA psychiatric 
examination.  There he reported some behavior the examiner 
termed obsessive-compulsive, claimed he had olfactory 
hallucinations of Vietnam, and said he was missing more days 
from work due to his mental disorder.  The examiner said the 
veteran had "somatic symptoms" that started in Vietnam, 
though he did not describe them, and that the somatic 
symptoms recurred when the veteran thought about Vietnam.  
The examiner then said the veteran "really has somatic 
hallucinations," though he did not explain that term, 
either.  On testing the veteran's recall, the examiner said 
he recalled four of four items, a feat he termed 
"remarkable," and said it showed obsession-compulsion.  The 
diagnosis was PTSD, though the examiner said the veteran also 
had "straight depression and anxiety."  He said the veteran 
had serious social impairment and mild-to-moderate 
occupational impairment, and assigned a Global Assessment of 
Functioning (GAF) score of 45.

A GAF score is only each clinician's judgment of the 
patient's overall level of functioning.  See AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 30 (4th ed. 1994) (DSM-IV).  Since it is each 
clinician's judgment, it is subjective and somewhat 
imprecise.  While symptoms of mental illness may translate, 
albeit imprecisely, to a GAF score, the imprecision is 
compounded when attempting to compare GAF scores by several 
examiners.  Moreover, there is no foundation, in law or 
psychiatry, to assign an evaluation for VA purposes on the 
basis of GAF scores.

A June 2001 RO decision increased to 50 percent the 
evaluation for PTSD.  In a July 2001 letter from his 
representative, the veteran disagreed with the evaluation 
assigned, and contended he was entitled to a 70 percent 
evaluation.

In a May 2002 letter, Jocelyn Dumont, MD, said she saw the 
veteran in June 2001 and diagnosed major depression, stress 
at work, and PTSD.  She referred the veteran to a 
psychiatrist, Dr. Virgili, who saw the veteran five days 
later, and Dr. Dumont reported that Dr. Virgili, noted 
dysthymic disorder, generalized anxiety, PTSD, and work-
related stress.  There is a June 2001 record from Dr. Virgili 
in the file, but it is in French and must be translated.  Dr. 
Dumont saw the veteran again in March 2002, and diagnosed 
adjustment disorder associated with his son's mental illness.  
Thus, the diagnosis is not entirely clear, and the veteran 
may have several mental disorders though only one-PTSD-is 
service connected.

In October 2002, the RO requested the veteran's treatment 
records from the Caribou Vet Center, but received only a copy 
of the Vet Center's March 2001 letter bearing a November 2002 
annotation indicating that, since March 2001, the veteran had 
been seen for group therapy 27 times and for individual 
counseling 3 times.  If the veteran is actually participating 
in psychological or psychiatric treatment at the Vet Center, 
records of that treatment must be obtained.  A letter 
purporting to summarize the treatment is inadequate.

A May 2003 VA psychiatric examination was, in most respects, 
the same as that conducted in October 2002.

In a June 2003 letter, the veteran asked the RO to obtain 
records by a Dr. Shaw from the "VA Center in Caribou 
Clinic."  It is not clear whether Dr. Shaw works at the 
Caribou Vet Center, though RO efforts to obtain those records 
have been unavailing, or at the Caribou Outpatient Clinic.  
In either event, the veteran has asked that Dr. Shaw's 
records be considered, and those records must be obtained.

In view of the paucity of credible supporting evidence 
verifying stressor events the veteran claimed, the various 
diagnoses rendered by examiners, and the report that his 
employment and his sons' mental illnesses were sources of 
stress, the Board is of the view that thorough psychological 
evaluation and psychiatric examination is warranted to 
clarify diagnoses and distinguish symptoms attributable to 
PTSD incurred in service from symptoms of any other mental 
illness.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
enacted just before the claim herein was filed, prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibility to obtain evidence, and it also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  In this case, it is not clear 
that the veteran has been given that notice required by VCAA 
and the Court of Appeals for Veterans Claims (Court).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  This remand will allow VA 
to ensure that the veteran is properly notified.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must notify the veteran that:

a.  Evidence needed to substantiate 
his claim for a 70 percent 
evaluation for PTSD is evidence that 
PTSD, and PTSD due to an 
independently verified in-service 
stressor alone, causes occupational 
and social impairment with 
deficiencies in most areas such as 
work, family relations, judgment, 
thinking, or mood, due to such 
symptoms as:  suicidal ideation; 
obsessional rituals that interfere 
with routine activities; 
intermittently illogical, obscure, 
or irrelevant speech; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively; impaired impulse 
control such as unprovoked 
irritability with periods of 
violence; spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances including 
work or a similar setting; and 
inability to establish and maintain 
effective relationships.

b.  It is the appellant's 
responsibility, and his alone, to 
provide the foregoing evidence.  VA 
will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof.  
VA will notify the appellant of 
evidence he identified that could 
not be obtained so that he may 
obtain the evidence himself and 
submit it.

c.  He has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it, and his 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and he waives in writing 
any time limitation provided under 
38 U.S.C.A. § 5103.

2.  The veteran must identify all VA and 
non-VA health care providers who have 
examined or treated him for mental 
disorders, and the RO must attempt to 
obtain records of examinations and 
treatment from health care providers the 
veteran identifies.  Specifically, the RO 
must attempt to obtain the veteran's 
treatment records from the health clinic 
of Fraser Paper dated since June 2001, 
from Dr. Shaw at the Caribou VA 
Outpatient Clinic or at the Caribou Vet 
Center, and from Dr. Simona Suchan at the 
Northern Maine Medical Center.  In 
addition, from the Caribou Vet Center, 
the RO must obtain records of the PTSD 
assessment referenced in the September 
1999 intake form, and the actual records 
of the veteran's treatment there.

3.  The veteran contends that his 
absenteeism has increased due to PTSD, so 
the RO must obtain records thereof from 
his employer.

4.  The RO must obtain a translation of 
the June 2001 record by Dr. Virgili.

5.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological testing and 
evaluation.  The claim file must be sent 
to the examiner for review.

a.  The examiner must carefully 
review this decision and all 
relevant postservice treatment 
records, and the evaluation report 
must reflect that review.

b.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner should render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  Axis II diagnoses must not be 
deferred.  If testing and evaluation 
results in diagnoses on both Axis I 
and Axis II, the examiner should 
distinguish symptoms attributable to 
each diagnosis.

d.  If PTSD is diagnosed, the 
examiner must identify the 
independently verifiable stressor 
events, with names of individuals 
involved, dates, and the places 
where the claimed events occurred, 
that he or she believes the veteran 
experienced that meet the DSM-IV 
category A diagnostic criteria for 
PTSD, i.e., that the veteran 
experienced events that involved 
actual or threatened death or 
serious injury or a threat to the 
physical integrity of self or 
others.  If the veteran claims to 
have forgotten the details of events 
he claims to have experienced, and 
the examiner relied upon those 
forgotten events to diagnose PTSD, 
the examiner must explain how the 
veteran "reexperiences" events he 
cannot remember.  Further, the 
examiner must explain how the 
stressor events are persistently 
reexperienced and how stimuli are 
persistently avoided, and must 
identify persistent symptoms of 
increased arousal.  The examiner 
must note whether the veteran 
demonstrates agitation and arousal 
when his experiences are probed, and 
must also note whether he has true 
flashbacks, accompanied by 
disorientation, or whether he merely 
has recollections.  Finally, the 
examiner must note the various 
diagnoses reflected in treatment 
records, comment on the effect on 
the veteran of the mental illnesses 
of two of his sons, and distinguish 
symptoms due to PTSD the veteran 
incurred in military service from 
those of any other mental illness he 
has.

6.  After associating with the file the 
report of the psychological evaluation 
prescribed above, the veteran must be 
afforded a psychiatric examination.  The 
claim file must be sent to the examiner 
for review.

a.  The examiner must carefully 
review this decision and all 
relevant postservice treatment 
records, and the examination report 
should reflect that review.

b.  Axis II diagnoses must not be 
deferred.  If examination results in 
diagnoses on both Axis I and Axis 
II, the examiner should distinguish 
symptoms attributable to each 
diagnosis.

c.  If PTSD is diagnosed, the 
examiner must identify the 
independently verifiable events, 
with the names of individuals 
involved, dates, and the places 
where the claimed events occurred, 
that he or she believes the veteran 
experienced that meet the DSM-IV 
category A diagnostic criteria for 
PTSD, i.e., that the veteran 
experienced events that involved 
actual or threatened death or 
serious injury or a threat to the 
physical integrity of self or 
others.  If the veteran claims to 
have forgotten the details of events 
he claims to have experienced, and 
the examiner relied upon those 
forgotten events to diagnose PTSD, 
the examiner must explain how the 
veteran "reexperiences" events he 
cannot remember.  Further, the 
examiner must explain how the 
stressor events are persistently 
reexperienced and how stimuli are 
persistently avoided, and must 
identify persistent symptoms of 
increased arousal.  The examiner 
must note whether the veteran 
demonstrates agitation and arousal 
when his experiences are probed, and 
must also note whether he has true 
flashbacks, accompanied by 
disorientation, or whether he merely 
has recollections.  Finally, the 
examiner must note the various 
diagnoses reflected in treatment 
records, comment on the effect on 
the veteran of the mental illnesses 
of two of his sons, and distinguish 
symptoms due to PTSD the veteran 
incurred in military service from 
those of any other mental illness he 
has.

7.  Upon completion of the foregoing 
evidentiary development, and compliance 
with the time constraints prescribed 
above in paragraph 1(c), the RO must 
review all the evidence of record and, if 
the benefit sought on appeal remains 
denied, issue a Supplemental Statement of 
the Case in accord with 38 C.F.R. 
§§ 19.31, 19.38 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


